Citation Nr: 0529568	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  93-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability, to include arthritis and degenerative disc 
disease, from December 23, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
to August 1975 and from September 1990 to August 1991.  This 
case initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which, in pertinent part, granted service 
connection for "traumatic arthritis" of the lumbar spine with 
limitation of motion, rated 10 percent effective from August 
11, 1991 (the date of the veteran's separation from service).  
In February 1993, the veteran informed the RO that he had 
relocated to Ohio.   Since that time the claim has been in 
the jurisdiction of the Cleveland, Ohio RO.  A Travel Board 
hearing was held before the undersigned in August 1995.  In 
August 1996 and July 1998, the case was remanded by the Board 
for additional development of the evidence and for due 
process reasons.  In February 1998, the RO assigned a 20 
percent rating for the service-connected lumbar spine 
arthritis effective from December 23, 1996.  In a September 
1999 remand, the Board essentially found that the issue of 
entitlement to service connection for lumbar spine disc 
disease (denied by the RO in December 1992) was inextricably 
intertwined with the matter of an increased rating for lumbar 
spine arthritis.  In June 2002, the RO granted service 
connection for degenerative disc disease of the lumbosacral 
spine, and rated the entire lumbar spine disability 20 
percent.  

In October 2002, the veteran was notified of pertinent rating 
criteria revisions.  In August 2003 the case was remanded to 
afford the veteran an orthopedic examination.  In December 
2004, the Board granted a 20 percent rating for the veteran's 
service connected lumbar spine disability effective from 
August 21, 1995 through December 22, 1996, and remanded for 
further development the matter of the rating for the lumbar 
spine disability from December 23, 1996.   


FINDING OF FACT

From December 23, 1996, the veteran's service connected 
lumbar spine disability has not been manifested by more than 
moderate limitation of motion or more than moderate 
intervertebral disc syndrome; forward flexion of the 
thoracolumbar spine has consistently been greater than 30 
degrees; incapacitating episodes are not shown; and 
separately ratable neurological impairment is not shown. 


CONCLUSION OF LAW

From December 23, 1996, a rating in excess of 20 percent is 
not warranted for the veteran's service connected lumbar 
spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5003, 5292, 
5293, 5295 (effective prior to Sept. 23, 2002), Codes 5292, 
5293, 5295 (effective prior to Sept. 26, 2003), Codes 5003, 
5235, 5242, 5243 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A January 2005 
letter informed him of the evidence necessary to substantiate 
his claim for an increased rating.  It also explained that VA 
was responsible for obtaining relevant records from any 
federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency but that 
it was still his responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  The original April 1992 rating 
decision, subsequent rating decisions from December 1992, 
February 1998 and June 2002, a September 1992 statement of 
the case (SOC) and supplemental SOC's from January 1993, 
February 1998, May 1999, June 2002, September 2004 and July 
2005 provided the text of various applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  An October 2002 letter advised the veteran of a 2002 
change in the criteria for rating disability of the spine.  A 
March 2005 letter advised him of a subsequent revision in 
September 2003.     

The January 2005 letter also specifically asked the veteran 
to submit any evidence in his possession that pertained to 
his claim.  While VCAA notice did not precede the initial 
determination in this matter (as the determination predated 
enactment of the VCAA), the claimant has had ample 
opportunity to respond/supplement the record after notice was 
given.  He is not prejudiced by any notice timing deficiency.   
No further notice is required.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, notice on the 
"downstream issue" of the rating assigned with the grant of 
service connection was properly provided via SOC.  See 
VAOPGCPREC 8-2003(December 2003).

Regarding VA's duty to assist, the RO has obtained available 
pertinent VA and private medical records.  The veteran was 
afforded VA examinations in December 1996, September 1997, 
January 1999, May 2000, March 2004 and April 2005.  He has 
not identified any additional evidence pertinent to his 
claim.  VA has met its assistance obligations.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

On December 1996 VA orthopedic examination lumbosacral 
tenderness, soreness and pain on motion were reported.  The 
veteran wore a back brace at work and had some limitations 
due to pain with any heavy and repetitive bending or lifting 
activities.  Prolonged sitting and standing aggravated his 
back.  He was able to forward flex to 60 degrees, extend to 
neutral and bend and rotate 25 degrees.  No neurologic 
involvement was observed.  Degenerative arthritis and 
degenerative disc disease of the lumbar spine was diagnosed.  
The examiner noted that the problems associated with the 
veteran's back may cause him some difficulties with heavy and 
repetitive bending and lifting activities secondary to pain 
and fatigability.  There was no loss of coordination.  X-rays 
revealed minimal early degenerative arthritis and left 
scoliosis.

On September 1997 VA orthopedic examination the veteran 
complained of pain, stiffness, fatigability and lack of 
endurance.  He reported some flare-ups with heavy repetitive 
bending, occurring weekly and lasting 1 to 2 days.  He was 
able to function at his job as a press operator, although he 
had a lot of pain by the end of the day.  Examination showed 
some tenderness and soreness across the lumbar spine and some 
pain in the paraspinous muscles.  There was pain on motion.  
The veteran was able to flex forward 50 degrees, extend 10 
degrees and bend and rotate 20 degrees.  No neurologic 
abnormalities were noted.  Lumbosacral strain with arthritis 
and degenerative disc disease was diagnosed.  X-rays showed 
degenerative arthritis with right scoliosis.

On January 1999 VA orthopedic examination the veteran denied 
any workers' compensation-related injury to his lower back.  
The examiner commented that there was no evidence of any 
postservice superimposed pathology.  [This finding, as noted 
in a September 1999 remand, was "fundamentally flawed," as 
the veteran clearly suffered a back injury in June 1990 
(between his two periods of active service).]  Examination 
showed tenderness, soreness and pain to palpation.  Flexion 
to 70 degrees was observed, and the veteran was shown to be 
able to extend, bend and rotate to 20 degrees with pain.  No 
neurologic abnormalities were noted.  Residual injury, 
lumbosacral spine with traumatic arthritis was diagnosed.

On May 2000 VA orthopedic examination the veteran complained 
of aching, soreness, pain and tenderness.  The back pain was 
noted not be radicular in nature. The veteran wore a back 
brace at work for support.  Flare-ups were caused by 
repetitive use, accompanied by increased pain, triggering 
more stiffness, weakness and incoordination.  He could do 
normal daily activities and was functioning on the job.  
Examination showed lumbosacral tenderness, pain and some 
spasms.  Range of motion studies showed forward flexion to 60 
degrees, and rotation 25 degrees; all motion was limited by 
pain.  There was no sciatic notch tenderness.  Lumbar spine 
arthritis and degenerative disc disease were diagnosed.

VA records from January 1999 to November 2003 show evaluation 
and treatment for low back pain.  A January 1999 lumbosacral 
spine X-ray showed tiny osteophytes from L4 through S1 
consistent with the diagnosis of early degenerative change.  
A May 2000 lumbosacral spine X-ray showed degenerative 
changes without any acute bony abnormalities.  An October 
2003 lumbosacral spine X-ray showed findings consistent with 
degenerative disc disease involving mainly the L3-L4, L4-L5 
and L5-S1 levels.  A November 2003 visit with a physician's 
assistant produced diagnoses of degenerative joint disease of 
the lumbar spine with disc pathology and possible 
neuropathy/radiculopathy.  A December 2003 orthopedic 
consultation produced a diagnostic assessment of mechanical 
low back pain.  On physical examination the veteran had 
intact sensation to light touch in bilateral lower 
extremities and 1+ deep tendon reflexes in quadriceps, 
achilles tendon and downgoing toes.  The veteran had 5/5 
hallices longus, dorsiflexion, plantar flexion, quadriceps 
bilaterally.  He had 5/5 hamstrings on the right and 
approximately 4/5 hamstrings on the left secondary to back 
pain.  He also had a negative straight leg raise bilaterally 
and good and symmetric hip range of motion with no pain.  He 
reported that he had difficulty with sitting and doing 
vigorous activities secondary to pain.  

A December 2002 private X-ray showed mild to moderate 
degenerative disc disease at L5-S1, minor degenerative disc 
disease at L4-5 and L3-4 and probable mild facet arthropathy 
at L5-S1.  

A January 2003 MRI showed a small central disc protrusion at 
L5-S1, a smaller left paracentral disc protrusion at L3-4, 
moderate disc space height narrowing at L5-S1,
mild disc space narrowing at L3-4, desiccation of the L3-4, 
L4-5 and L5-S1 discs and questionable minimal facet 
arthropathy at a few levels.   

On VA examination in March 2004, the diagnoses were 
degenerative arthritis and degenerative disc disease of the 
lumbar spine.  The veteran reported that he was getting 
increasing episodic back pain.  He did not have any specific 
flare-ups, but noted that repetitive bending, lifting and 
twisting caused more difficulty.  He occasionally had pain 
that radiated into the left leg with associated occasional 
paresthesias.  He did not require a brace, cane or crutches, 
and did not have bladder or bowel dysfunction.  At times he 
wore a brace at work; he was able to be up at work all day.  
No unsteadiness, falling or systemic complaints were noted.  
He had normal mobility and normal daily activity.  Physical 
examination showed that the veteran was ambulating without 
aid or assistance, with normal station and gait.  He could 
heel and toe walk, and squatted with discomfort.  He had 
tenderness, soreness and pain to palpation across the lumbar 
spine without increased kyphosis or scoliosis.  There was no 
ankylosis, and range of motion was not affected by body 
habitus.  He could forward flex 65/90 degrees, bend and 
rotate 20/30 degrees, limited by pain with pain throughout 
the range of motion.  There was no sciatic notch tenderness.  
Straight leg raising was positive bilaterally in a seated 
position, causing back pain.  Reflexes were 1 to 2+ and equal 
at the knee and ankle.  There were normal strength and 
sensation in both lower extremities and negative Waddell 
sign.  The examiner opined that the veteran would have 
increasing fatigue and coordination pain and more stiffness 
associated with repetitive use, but that any change in motion 
could not be noted.  There were no ankylosis and no specific 
flare-ups on repetitive use.  There was some sciatica in the 
left leg documented by some sciatic stress signs; no other 
neurologic impairment was noted.

A February 2004 MRI of the lumbosacral spine showed central 
disc herniation at T 9/10 with suspected flattening of the 
ventral cord which was draped over the herniation at that 
level.  Adequate subarachnoid space was present posteriorly 
to the cord.  The studies also showed broad based central 
disc herniation of the L3-4 level resulting in mild to 
moderate canal stenosis and hemangioma of the L2 vertebra.    

On VA examination in April 2005, the diagnoses were 
degenerative disc disease and degenerative arthritis of the 
lumbar spine.  The veteran indicated that he was having 
increasing back pain that sometimes radiated into the pelvis.  
He had a little bit of calf pain as well.  Repetitive use 
including bending and lifting activities irritated the back.  
He had no incapacitating episodes, and no other flare-ups 
were noted.  He wore a back brace, but did not use a cane.  
He was able to be up all day working, but such activity did 
produce fatigue and worsening symptoms.  He had no 
unsteadiness or falling and no other conditions associated 
with his back condition.  Physical examination showed that he 
could ambulate without aids or braces.  There was tenderness, 
soreness and pain to palpation, but no increased kyphosis or 
scoliosis.  Range of motion studies revealed forward flexion 
to 50 degrees, extension 0 degrees, and lateral bending 20 
degrees.  There were "a little bit of sciatic notch and 
sacroiliac tenderness" and pain throughout the range of 
motion.  He was able to raise from his toes and heels, and 
bilateral straight leg raising caused back pain only.  
Reflexes, strength and sensation of both lower extremities 
were intact and symmetric.  Repetitive use reportedly caused 
increased aches and pains, soreness, tenderness and 
fatigability, but no change was noted in the course of the 
examination.  

III. Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted here, since the rating assigned for the entire 
period reflects the greatest degree of impairment shown at 
any time.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses degenerative disc disease and degenerative 
arthritis.  The criteria for rating disc disease and 
disabilities of the spine were revised, effective September 
23, 2002 and September 26, 2003, respectively.  From their 
effective dates, the veteran is entitled to a rating under 
the revised criteria.  

Criteria in effect prior to September 23, 2002 

Under 38 C.F.R. § 4.71a, Codes 5003, 5010, degenerative 
arthritis and arthritis due to trauma are rated based on 
limitation of motion of the specific joint or joints 
involved.  The RO assigned a 20 percent rating for the lumbar 
arthritis and degenerative disc disease under Code 5292 for 
limitation of lumbar spine motion.  As the low back 
disability is already rated 20 percent, the focus is on 
criteria which would permit a rating in excess of 20 percent.  
Under Code 5292, moderate limitation of lumbar motion 
warrants a 20 percent rating; the next higher, 40 percent, 
rating requires severe limitation of lumbar motion.  

Code 5293 (for intervertebral disc syndrome) and Code 5295 
(for lumbosacral strain) provide alternative potentially 
applicable rating criteria.  Code 5293 provides a 40 percent 
rating for severe disc disease, with recurring attacks and 
intermittent relief; and a 60 percent rating for pronounced 
disease, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Code 5295 provides a maximum 40 percent 
rating for severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Codes 5293, 5295.  

The evidence of record does not support assignment of a 
rating in excess of 20 percent for the veteran's lumbar spine 
condition under any of the applicable rating criteria in 
effect prior to September 23, 2002.  Since December 23, 1996 
the veteran's lumbar spine motion has been characterized by 
at least 50 degrees of forward flexion and at least 20 
degrees of rotation and lateral flexion.  Such findings do 
not reflect more than moderate limitation of lumbar spine 
motion, so a greater than 20 percent rating under Code 5292 
is not warranted.  [A Note to the General Rating Formula for 
Diseases and Injuries of the Spine provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.]  Since neither severe intervertebral disc syndrome 
with recurrent attacks nor severe (i.e., with listing of the 
whole spine to the opposite side , positive Goldthwaite's 
sign, etc) lumbosacral strain is shown, a rating in excess of 
20 percent under Code 5293 or Code 5295 is not warranted.  
The Board has also considered whether a rating in excess of 
20 percent might be warranted under any of the other 
diagnostic codes for rating disability of the lumbar spine 
prior to September 23, 2002.  However, those codes do not 
apply, as they require ankylosis (Codes 5286, 5289) or 
vertebral fracture (Code 5285) and neither ankylosis nor 
vertebral fracture is shown.  Consequently, a rating in 
excess of 20 percent based on the rating criteria in effect 
prior to September 23, 2002 is not warranted.  

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provided that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note (1) to revised 
Code 5293 provides (in part) that, "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  

A 40 percent evaluation was warranted for incapacitating 
episodes under Code 5293 if such episodes had a total 
duration of at least four weeks. but less than six weeks, 
during the past 12 months.  A 60 percent (maximum) rating was 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

Note 1 following Code 5293 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician and 
that "chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Under Code 5293 criteria which took effect September 23, 2002 
a rating in excess of 20 percent is not warranted based on 
incapacitating episodes as there is no medical evidence that 
documents incapacitating episodes (doctor's orders of 
bedrest), and on April 2005 VA examination the veteran 
specifically denied having incapacitating episodes.  A rating 
in excess of 20 percent is also not warranted based on a 
combination of orthopedic and neurologic manifestations, as 
there is no evidence of record identifying separate 
neurological impairment that is "present constantly or 
nearly so."  See Note 1 to Code 5293 supra.  While the March 
2004 VA examination noted some "sciatic stress signs", the 
veteran  was found to have only occasional pain radiating 
into his left leg with occasional paresthesias.  Given that 
the veteran is not entitled to a separate rating for 
neurological manifestations, a combined rating for 
neurological and orthopedic manifestations cannot exceed 20 
percent as the orthopedic rating criteria were revised 
effective September 23, 2002 and, as was noted above, a 
rating in excess of 20 percent under those codes is not 
warranted.

Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
arthritis of the spine is rated under the General Rating 
Formula for Diseases and Injuries of the Spine (Codes 5342, 
5003) and that disc disease (Code 5243) is rated either under 
the General Rating Formula or based on Incapacitating 
Episodes.  Under the General Rating Formula, a 40 percent 
rating is warranted where there is limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, (effective 
September 26, 2003).
Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are essentially identical to Code 5293 
(in effect from September 23, 2002 to September 26, 2003).   

Given that throughout the rating period forward flexion of 
the thoracolumbar spine has exceeded 30 degrees by 20 degrees 
or better, and that ankylosis has never been reported, a 
rating in excess of 20 percent under the General Rating 
Formula is not warranted.  And as there have been no 
incapacitating episodes, a rating in excess of 20 percent 
based on Incapacitating Episodes likewise is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  He has reported that he is able to function all 
day working (although it exacerbates symptoms).  While VA 
examinations have noted the veteran's reports that repetitive 
use causes increases in aches, pains, soreness, tenderness 
and fatigability (although such was not found on examination, 
see April 2005 examination report), the rating assigned 
contemplates such degree of impairment.  38 C.F.R. §§4.40, 
4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In summary, a 
rating in excess of 20 percent is not warranted for any 
period of time since December 23, 1996 under any applicable 
criteria.  The preponderance of the evidence is against this 
claim, and it must be denied.


ORDER

From December 23, 1996 a rating in excess of 20 percent for 
the veteran's service connected lumbar spine disability is 
denied.   



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


